Citation Nr: 0722339	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  92-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent effective October 24, 1994; in excess of 30 percent 
effective November 7, 1996; in excess of 50 percent effective 
February 14, 1997; in excess of 30 percent effective from 
March 10, 1999; and in excess of 70 percent from June 20, 
2001, to July 31, 2003, for post traumatic stress disorder 
(PTSD.)

2.  Entitlement to service connection for residuals of 
alcohol abuse (including hepatitis) and for residuals of 
multiple substance abuse as secondary to service connected 
PTSD.

3.  Entitlement to special monthly compensation (SMC) based 
on having one disability rated as 100 percent disabling and 
additional disabilities rated as at least 60 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability prior to August 1, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran had active duty from October 1966 to March 1971 
and from July 1971 to June 1972.

In a June 1995 decision the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for PTSD.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  The Court 
subsequently vacated the Board's decision, and remanded the 
matter to the Board for further development and adjudication. 

The Board in turn remanded the case to the Department of 
Veterans Affairs (VA) Regional Office (RO).  In an April 1997 
rating decision, the RO granted service connection for PTSD.  
Because the RO granted the benefit sought on appeal, the 
veteran's notice of disagreement pertaining to the denial of 
service connection for PTSD ceased to be valid in terms of 
conferring jurisdiction on the Board for that issue.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In a 
December 1998 order, the Court dismissed an appeal filed by 
the veteran on the basis that the Court did not have 
jurisdiction of an appeal by the veteran.

In the April 1997 rating decision the RO assigned an 
effective date of October 24, 1994, for the grant of service 
connection for PTSD.  The RO also assigned a non-compensable 
rating, effective October 24, 1994, and a 10 percent rating 
effective February 25, 1997.   The veteran subsequently 
appealed the disability ratings assigned in that decision.

In a July 1997 rating decision, the RO denied entitlement to 
service connection for the residuals of alcohol abuse, and 
the residuals of multiple substance abuse, all of which the 
veteran claimed were secondary to PTSD.  The RO also denied 
entitlement to SMC in accordance with 38 U.S.C.A. § 1114(s) 
(West 2002).  The veteran has also perfected an appeal as to 
those issues.  In January 2000, the RO also granted an 
increased disability rating of 10 percent for PTSD from 
October 24, 1994; 30 percent effective November 7, 1996; 50 
percent rating effective February 14, 1997; and a reduced 30 
percent rating effective March 10, 1999.

Thereafter, in September 2000, the Board denied entitlement 
to an evaluation for PTSD in excess of 10 percent effective 
October 24, 1994, to November 7, 1996; in excess of 30 
percent effective November 7, 1996 to February 14, 1997; in 
excess of 50 percent effective February 14, 1997, to March 
10, 1999; and in excess of 30 percent effective March 10, 
1999.  The Board also denied claims of entitlement to service 
connection for the residuals of alcohol abuse (including 
hepatitis) and multiple substance abuse, and claims for SMC 
and TDIU.

The appellant subsequently appealed this matter to the Court.  
In March 2001, the Secretary filed an unopposed motion to 
vacate the Board's decision and remand the appeal for further 
proceedings to consider the provisions of the newly-enacted 
Veterans Claims Assistance Act of 2000 (VCAA).  On April 25, 
2001 the Court granted the motion, vacating and remanding the 
above issues for readjudication.

The case was then returned to the Board for further appellate 
review.  In a September 2002 decision, the Board denied 
claims of entitlement to service connection for depression, 
anxiety, headaches, irritable bowel syndrome, a stomach 
disorder, a heart disorder, hypertension and dizziness.

The Board deferred consideration and undertook additional 
development on the issues of entitlement to a disability 
rating in excess of 10 percent effective October 24, 1994; in 
excess of 30 percent effective November 7, 1996; in excess of 
50 percent effective February 14, 1997; and in excess of 30 
percent effective March 10, 1999, for PTSD.  The Board also 
undertook additional development on the issues of entitlement 
to service connection for residuals of alcohol abuse 
(including hepatitis), and the residuals of multiple 
substance abuse.  The Board also deferred consideration of 
the veteran's claims for entitlement to SMC and TDIU, pending 
the outcome of the additional development.

Thereafter, in an April 2004 decision, the Board granted a 
100 percent disability rating for PTSD, effective August 1, 
2003.  As a 100 percent evaluation represents the maximum 
schedular rating available, this grant constituted a full 
award of the benefit sought on appeal with respect to the 
increased rating for PTSD since August 1, 2003, and with 
respect to the issue of entitlement to a TDIU on and after 
August 1, 2003.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

In April 2004, the Board again remanded the remaining issues 
of entitlement to an increased rating for PTSD in excess of 
10 percent effective October 24, 1994; in excess of 30 
percent effective November 7, 1996; in excess of 50 percent 
effective February 14, 1997; and in excess of 30 percent 
effective from March 10, 1999, to August 1, 2003.  The Board 
also remanded the claims of entitlement to service connection 
for residuals of alcohol abuse (including hepatitis) and the 
residuals of multiple substance abuse, entitlement to SMC, 
and entitlement to a TDIU prior to August 1, 2003.  




FINDINGS OF FACT

1.  For the period from October 24, 1994, to November 6, 
1996, the veteran's PTSD was manifested by definite, but no 
more than definite, social and industrial impairment.

2.  From November 7, 1996, to March 9, 1999; the veteran's 
PTSD was manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as disturbances of motivation and mood, impaired 
judgment, and difficulty in establishing effective work and 
social relationships.

3.  From March 10, 1999, to September 26, 2000, the veteran 
was shown to be generally functioning satisfactorily with 
PTSD resulting in only occasional decrease in work efficiency 
and intermittent inability to perform occupational tasks due 
symptoms such as depressed mood and anxiety.

4.  From September 27, 2000, to June 19, 2001, the veteran's 
PTSD was manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as disturbances of motivation and mood, impaired 
judgment, and difficulty in establishing effective work and 
social relationships

5.  From June 20, 2001, to March 17, 2003, the veteran's PTSD 
was manifested by occupational and social impairment with 
deficiencies in most areas due to such symptoms as suicidal 
ideation, impaired impulse control, and an inability to 
establish and maintain effective relationships. 

6.  Beginning on and after March 18, 2003, the manifestations 
of the veteran's PTSD more closely approximated that of total 
occupational and social impairment.

7.  The preponderance of the evidence establishes that the 
veteran's alcohol and multiple substance abuse was not caused 
or aggravated by the service-connected PTSD.

8.  The veteran is neither bedridden nor a patient in a 
nursing home, and no medical evidence indicates that his 
service-connected disabilities render him unable to care for 
most of his daily needs without requiring aid and attendance 
of another person.

9.  The veteran does not have service connected disabilities 
rated at 60 percent in addition to a service connected 
disability rated 100 percent disabling, and he is not 
substantially confined to his home or immediate premises.

10.  Prior to March 17, 2003, the veteran's service-connected 
PTSD did not preclude all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  From October 24, 1994, to November 6, 1996, the criteria 
for a 30 percent rating for  PTSD, but no more, have been 
met.  U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).

2.  From November 7, 1996, to March 9, 1999, the criteria for 
a 50 percent rating for PTSD, but no more, have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. §§ 4.7, 
4.130; Diagnostic Code 9411 (2006).

3.  From March 10, 1999, to September 26, 2000, the criteria 
for an evaluation in excess of 30 percent have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. §§ 4.7, 
4.130; Diagnostic Code 9411 (2006).

4.  From September 27, 2000, to June 19, 2001, the criteria 
for a 50 percent rating for PTSD, but no more, have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. §§ 4.7, 
4.130; Diagnostic Code 9411 (2006).

5.  From June 20, 2001, to March 17, 2003, the criteria for a 
70 percent rating for PTSD, but no more, have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. §§ 4.7, 
4.130; Diagnostic Code 9411 (2006).

6.  Beginning on and after March 18, 2003, the criteria for a 
100 percent rating for PTSD, but no more, have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. §§ 4.7, 
4.130; Diagnostic Code 9411 (2006).

7.  The residuals of the veteran's alcohol and multiple 
substance abuse are not proximately due to or the result of 
his service-connected PTSD.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §3.310(a) (2006).

8.  The criteria for special monthly compensation based on 
the permanent need for aid and attendance of another person 
or on account of being housebound have not been met.  38 
U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2006).

9.  Prior to March 18, 2003, the criteria for a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities were not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2006)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in July 2004, in 
which the RO advised the veteran of the evidence needed to 
substantiate his claims for increased evaluations for PTSD; 
for service connection for the residuals of alcohol abuse and 
substance abuse secondary to PTSD; and special monthly 
compensation.  The veteran was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was further advised to inform the RO if 
there was any other evidence or information that he believes 
pertains to his claims.  

Although this letter was not issued prior to the initial 
adjudication of the claims at issue, the Board notes that the 
issues were subsequently readjudicated by the RO following 
the issuance of the letter in several Supplemental Statements 
of the Case.  Thus, the Board finds any error with respect to 
the timeliness of that notice to be harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder.  In particular, the Board 
notes that the RO has obtained the veteran's treatment 
records, and records from the Social Security Administration.  
The RO also arranged for him to undergo several VA 
examinations during the period from 1991 to 2003.  In short, 
the Board finds that VA has satisfied its duty to assist to 
the extent possible under the circumstances by obtaining 
evidence relevant to his claim.  38 U.S.C.A. §§ 5103 and 
5103A.

II.  Factual Background

From October 1987 to May 1989, and again from March 1991 to 
January 1994, the veteran received treatment for alcohol and 
substance abuse follow-up and anger control.  An October 1987 
hospital summary indicates that the veteran had been having a 
problem with alcohol since 1979, and that he had problems 
maintaining employment due to musculoskeletal problems.  The 
treating physician found that the veteran met the diagnostic 
criteria for a diagnosis of PTSD.

In April 1991, the veteran underwent a VA psychiatric 
examination.  The examiner explained that the veteran was 
experiencing adjustment problems following his release from 
prison after two years of incarceration on a drug conviction, 
but that he had not demonstrated sufficient symptoms to 
support a diagnosis of PTSD.  The examiner acknowledged that 
he may have met the criteria in the past, but concluded that 
he had profited from past treatment.

The veteran underwent a psychiatric evaluation in August 1992 
for the purpose of determining whether he had PTSD, but the 
report of the evaluation does not include a diagnosis.  
During that examination, he reported recurring nightmares of 
his experiences in Vietnam, and he also described being 
highly anxious.  He also reported having thoughts of suicide, 
and he noted that he did not trust people.  The veteran 
further indicated that he had memory problems and was 
currently receiving treatment in an anger control group.

In January 1994, the veteran underwent an additional VA 
psychiatric examination.  At that time, the veteran reported 
being employed at a wholesale greenhouse and living with his 
wife and daughter, one daughter having left the home.  He 
indicated that he had been regularly employed for 15 months 
and was satisfied with the work.  He reported having dreams 
about Vietnam at times, that he reacted to the sound of 
helicopters, and that he used medication for sleep.  The 
examiner again stated that he did not demonstrate markedly 
diminished interests or estrangement, and did not demonstrate 
or describe a restricted range of affect.  The examiner 
described him as well nourished, well developed, and 
vigorous.

Examination revealed that the veteran was cooperative, 
pleasant, and demonstrated good affect.  His associations 
were reportedly intact, his mood and affect unremarkable, and 
the examiner noted that he did not appear to be depressed.  
He appeared to be slightly restless and the examiner 
indicated that, if not taking his medication, the veteran 
experienced some depression, sleep interruption, increased 
anxiety, self-pity, irritability, and decreased energy.  The 
examiner found that he described a distinct level of 
depression when not on medication that was consistent with a 
dysthymic disorder. The examiner provided diagnoses of a 
dysthymic disorder and alcohol and polysubstance abuse, in 
long remission.  The examiner again concluded that the 
veteran had some symptoms of PTSD, but did not demonstrate 
enough criteria required for the diagnosis.

In October 1994, the veteran underwent another psychiatric 
evaluation in which he reported that he enjoyed working and 
being alone.  He continued to have restless sleep and to 
ruminate about his Vietnam experiences.  His affect and mood 
were found to be positive.  The psychiatrist provided a 
diagnosis of adjustment disorder with mixed emotional 
features and chronic PTSD.

During a September 1995 psychiatric evaluation, the veteran 
again reported having nightmares and intrusive thoughts, and 
that he avoided crowds and movies about Vietnam.  He 
described decreased participation in activities, feelings of 
detachment, and a decreased sense of future.  He also 
described chronic hypervigilance, sleep problems, a long 
history of anger problems, increased startle response to loud 
noises, and dissociative episodes.  It was noted that he was 
married, had two children, enjoyed riding motorcycles and 
working in the greenhouse.

On examination his mood was mildly depressed, his affect 
controlled, his thought processes were productive and linear, 
and his thought content centered around the interview.  He 
reported having an increase in depression and anxiety when he 
discontinued his antidepressant medication.  The physician 
provided diagnoses of chronic PTSD and depression, not 
otherwise specified.  The physician also noted that the 
symptoms interfered with the veteran's work and social 
relationships.

The veteran continued to receive ongoing psychiatric 
treatment.  He intermittently reported being depressed, 
irritable, and under stress due to family and financial 
problems, but was generally described as coping well with 
stress.  His symptoms were generally described as mild to 
moderate anxiety and depression.  He continued to be 
employed.  In May 1996, he indicated that he enjoyed learning 
to use a computer, had many social activities planned, and he 
expressed being satisfied with his life.  Subsequently, from 
June through August 1996 he reported increased stress, with 
increased tension, nightmares, and anger, due to family and 
work problems.

In a March 1996 letter, the veteran's employer explained that 
the veteran had been employed since January 1993 as a 
greenhouse manager.  It was noted that the veteran had a 
number of physical limitations in performing his work, and 
also had numerous psychological limitations.  It was further 
noted that he had demonstrated extreme mood swings; that he 
demonstrated stress in response to loud noises and the sound 
of helicopters; and that he worked best when alone and became 
nervous when assigned work with other employees or clients.  
The employer noted that the veteran required time off work to 
attend medical appointments and psychological therapy.  The 
employer indicated that they tolerated his limitations and 
adjusted his work assignments because he was a veteran; 
however, the employer did not report that his wages were in 
any way subsidized as a result.

A January 1997 treatment summary indicates that the veteran 
had recently tolerated a change in employers that occurred 
when the greenhouse was sold, but that he had not been able 
to maintain improvement throughout family stressors, with 
variable levels of depression and recurring levels of PTSD 
symptoms.  On examination his grooming was adequate, his 
thought processes were productive and linear, and his mood 
was moderately anxious and mildly depressed.  His insight was 
described as fair and his judgment was found to be intact.  
The physician provided a current and past-year global 
assessment of functioning (GAF) score of 58.

The veteran underwent a VA examination by a panel of three 
psychiatrists in February 1997 for the purpose of resolving 
the conflicting psychiatric diagnoses.  At the time of this 
examination, the veteran was reportedly employed as a village 
maintenance worker.  It was noted that, although he had used 
drugs and alcohol extensively during and following service, 
he had been clean and sober for the previous ten years.  It 
was also noted that he had a history of anxiety and 
depression, and had been on antidepressant medication since 
1991.

The veteran reported demonstrating isolative behavior for the 
previous 10-12 years, and avoiding crowds and large groups of 
people.  The examiners described his mood as moderately 
anxious, with underlying depression, but they found that he 
presented himself in an appropriate manner.  His affect was 
found to be appropriate and congruent, but it was noted that 
he became tearful at the end of the interview.  He had 
experienced what the examiners determined to be several 
episodes of anxiety, during which he had difficulty 
concentrating, decreased appetite, and a tendency to be more 
isolated.  He complained of recurrent, intrusive thoughts 
about Vietnam; frequent night sweats; avoidant behavior, 
including crowds and hunting; feeling isolated from society; 
decreased participation in significant family events; and a 
decreased sense of future.  The veteran reported that he 
continued to be close to his wife and two daughters, but that 
he had difficulty sleeping due to recurrent nightmares and 
night sweats.  He described significant problems with anger 
in the past, which he was apparently better able to control 
after having undergone therapy.  It was also noted that he 
had a long history of hypervigilance and increased startle 
response and had difficulty maintaining concentration.

The examiners determined that the veteran had problems with 
memory, no problems with concentration, mildly impaired 
judgment, and decreased insight.  The examiners concluded 
that the veteran was making significant effort to make an 
adequate adjustment in his life, but that his PTSD symptoms 
interfered with that adjustment, and he was at risk for 
recurring depression.  The examiners provided a current GAF 
score of 60, and a GAF score for the previous year of 64.

In a May 1997 statement the veteran's representative asserted 
that service connection was warranted for the multiple 
disorders claimed by the veteran because those disorders were 
recognized as being secondary to PTSD by competent medical 
authorities.  The disorders included alcohol and substance 
abuse.

Subsequent medical records reveal that the veteran's 
depression increased in June 1997 due to the death of a 
friend.  He also reported becoming very depressed in 
September 1997 due to a family conflict, during which he 
became isolated, slept all the time, felt hopeless and 
helpless, and did not go to work.  Examination revealed that 
he was adequately groomed, his mood was quite depressed, and 
his affect was intermittently dysphoric and tearful.  The 
treating physician noted that over the summer three of the 
veteran's Vietnam-veteran friends and his cousin had died, 
and he had become overwhelmed with grief and sadness.  In 
October 1997, he was shown to have improved, but it was noted 
that he continued to experience stress due to a change in 
employment and having to move.  He also reportedly had 
increased flashbacks and nightmares, increased difficulty 
sleeping, low frustration tolerance, and increased 
irritability, but his mood was less depressed and his affect 
less dysphoric.  A November 1997 treatment record that the 
veteran appeared to be handling the stressors adequately, but 
that he continued to experience flashbacks, nightmares, 
sleeping problems, poor frustration tolerance, and persistent 
irritability.

During a November 1997 VA psychiatric examination, the 
veteran reported having persistent, recurrent nightmares, 
difficulty sleeping, poor concentration, poor memory, and 
frequent flashbacks.  It was noted that he was generally 
isolated and withdrawn, had trouble with crowds, experienced 
frequent startle responses, and had problems controlling his 
anger.  Examination showed that he was alert and oriented, 
his speech was goal directed, his mood was depressed, his 
affect was reactive and appropriate to thought content, and 
his memory and concentration were both poor.  The examiner 
stated that his general functioning was severely impaired, 
but provided a GAF score of 55.

In January 1998 the veteran submitted a copy of his 
performance evaluation from work.  It revealed that his 
productivity was found to be marginal, barely acceptable; his 
job knowledge was fair; he generally worked well with others; 
he showed little desire to learn new tasks, and needed close 
supervision; he was occasionally late for work and his 
attendance record was not good; and he had a tendency to be 
disorderly.

Subsequent records show that he continued to experience 
stress due to the employment and residence changes through 
February 1998.  His anxiety reportedly improved in March 1998 
when he found better employment and a new residence.  
However, he lost his sobriety in May 1998 and was reinstated 
in alcohol abuse treatment.  He subsequently took a leave of 
absence from work in July 1998 in order to administer the 
estate of his deceased father and to undergo alcohol 
treatment.   He continued in outpatient alcohol treatment 
through November 1998, and returned to full time employment 
by October 1998.  

In January 1999 he complained of increased stress and 
flashbacks.  The treating physician noted that he had 
recently experienced buying a new home, that he had to move 
out of his residence in a short time frame, that he had to 
appear in court for the driving under the influence charge, 
and that a friend had died.  The physician described the 
veteran's mood as moderately depressed, but it was 
subsequently noted in February 1999 that his symptoms had 
improved with the resolution of numerous stressors.

On March 10, 1999, the veteran indicated that he was pleased 
to have gotten his driver's license back, that he was 
maintaining his sobriety, that he had a very busy work 
schedule, and that he was getting along well on his 
medication.  Examination showed that he was casually dressed, 
again wearing multiple Vietnam insignia, with adequate 
grooming.  The physician described his mood as less depressed 
and his thought processes as productive.

In July 1999 the RO provided the veteran an additional VA 
psychiatric examination.  That examination included a review 
of the veteran's three-volume claims file and his clinical 
records, and was conducted by the same examiner who conducted 
the examination in April 1991.  The examiner noted that 
throughout at least the 1980s the veteran's primary problem 
involved alcohol abuse, for which he had received extensive 
treatment and achieved sustained sobriety. He indicated that 
the symptoms of PTSD did not become manifest until the 1990s, 
with a waxing and waning of symptoms that correlated with 
stresses occurring in his life.

During the July 1999 examination the veteran reported that he 
associated with other Vietnam veterans and enjoyed 
socializing with people with whom he felt comfortable.  He 
did not clearly demonstrate avoidance of things related to 
Vietnam.  The veteran described a broad range of interests, 
including fishing and working in his yard, and he maintained 
a comfortable and affectionate relationship with his wife, 
but had continuing conflicts with his two daughters in that 
he found them to be argumentative.  He denied having any 
friends other than Vietnam veterans, and he stated that he 
was uncomfortable around other people.

During this examination, the veteran reportedly described 
frequent difficulty sleeping, variable irritability and 
difficulty concentrating, and an increased startle response.  
He reported having had five different jobs over the past few 
years.  Examination showed that he was alert, responsive, and 
neatly dressed and groomed.  He demonstrated good memory, his 
abstract thinking was good, his insight was good to fair, and 
his judgment was intact.  The examiner found that the 
manifestations of PTSD were relatively mild.  The examiner 
further concluded that he was maintaining employment, he had 
some restriction in social interaction and some difficulty 
being around groups of people other than Vietnam veterans.

During an additional examination in October 1999 the veteran 
stated that although he had been working at the same job for 
about one year, he did not like the work or the chemicals to 
which he was exposed.  He described some decrease in 
interests but continued to work around the yard and on a 
computer.  When engaged in casual conversation he 
demonstrated a wide range of interests.  The examiner 
provided diagnoses of PTSD, described as relatively mild, and 
alcohol dependence, mild by report.  The examiner also 
provided a GAF score of 55, and stated that the veteran was 
showing moderate difficulty in work and some dysfunctional 
behavior with his family due to drinking and increased 
irritability.  He stated that the veteran was demonstrating 
some social and occupational impairment and decreased 
efficiency and quality of interactions, increased 
irritability, a tendency toward isolation, and limited 
interests in work and daily tasks.

A VA clinical note dated June 20, 2001 reveals that the 
veteran had reported hearing a voice calling his name, and 
that he had isolated himself in his shop at home to avoid 
venting his irritation on his wife.  The examiner noted a GAF 
score of only 40, which was indicative of some impairment in 
reality testing of communications, or major impairment in 
several areas such as work, family relations, judgment, 
thinking, or mood.  The examiner also indicated that the 
veteran was unable to work due to his knee, and he explained 
that he was prescribing medication specifically for the 
auditory hallucinations.

During examination later that month, the veteran again 
reported isolating himself at home, but he also acknowledged 
that he drank with friends who stopped by his home.  In July 
2001, he denied suicidal plan or intent, but he later report 
some suicidal thought.  He also reiterated hearing his name 
called by a voice.  He was given a GAF score of 42. 

In September 2001, he reported increasing symptoms since the 
terrorist attacks of September 11th, including one violent 
anger outburst.  In October 2001 he reported increased 
hypervigilance; he had previously heard voices but 
medications stopped them.  He was anxious but logical and 
coherent.  Subsequent clinical notes show that the veteran 
was experiencing financial stressors due to difficulty paying 
his mortgage, but these records also show that he was 
attending school at that time.  He reported occasional 
passive thoughts of suicide, as well as ongoing problems with 
anxiety, sleep difficulty, irritability, and anger outbursts.  
Between October 2001 and May 2002, he received GAF scores 
ranging from 45 to 50.  

In a January 2002 note, it was indicated that he continued to 
report financial troubles and was in fear of a foreclosure on 
his home.  He reported completing a semester at a community 
college and receiving a passing grade in both courses.  He 
described experiencing a problem with one instructor, but 
that he had worked through it and was looking forward to his 
next semester.  In the report of a February 2002 examination, 
he complained that his medication was causing daytime 
lethargy, but he did report some improvement in his level of 
anxiety and intrusive thinking.  He denied any thoughts of 
self-harm, explaining that he was enjoying his life and 
looking forward to his ongoing training in computer 
technology.

In a June 2002 clinical note, the examiner indicated that the 
veteran had failed all of his classes at college and was 
forced to withdraw.  This was described as a difficult 
realization for him, which damaged his self-esteem, and he 
reported having passive thoughts of suicide.  He reported 
accepting the fact that he will not continue schooling, and 
was focused on finding a job.  He had apparently had one job 
interview, and was going to follow-up on more leads later 
that day.

In June 2002, the veteran underwent another VA psychiatric 
examination.  It was noted that he had experienced a number 
of recent stressors, including failing his classes at the 
community college, and not having enough money to pay bills.  
He reported that he had been seeking employment, but had not 
yet been successful.  During the examination, he reported 
diminished interests and constricted ability to relate to 
others.  The examiner found that he was not suicidal or 
homicidal, but he was noted to be quick to anger and have 
difficulty concentrating.  His affect was described as 
irritable and frustrated.  His content of thought revealed no 
delusions or hallucinations, and the examiner found that he 
had significant insight.    The examiner assigned a GAF score 
of 50, which was noted to be indicative of serious 
symptomatology and serious impairment in social and 
occupational functioning.  The examiner concluded that the 
veteran's PTSD limited his employability, but did not by 
itself render him unemployable.  The examiner further 
concluded that his PTSD did not cause his alcohol problems, 
and that his PTSD symptoms had not aggravated his drinking.

In December 2002, the Social Security Administration arranged 
for the veteran to undergo a psychological evaluation.  The 
examiner noted that the veteran had completed high school in 
1966, and had recently attended some community college 
courses, but had some difficulty passing his courses.  His 
last job was at a Texaco Food Mart, but he had left that job 
in Thanksgiving of that year and was currently unemployed.  
It was noted that he had experienced problems with customers, 
which including getting angry at times.  The examiner 
indicated that the veteran's primary complaint was 
difficulties getting along with others, and that he had also 
experienced a lot of problems due to his right knee 
disability  The examiner noted Axis I diagnoses of PTSD, 
depressive disorder, and alcohol dependence.  GAF was 50.  
The examiner also concluded that there was evidence of 
recurrent episodes of deterioration under stress, which 
results in increased depression and anxiety symptoms, but 
that it was not known how able he was to sustain his 
attention and concentration for task completion.  The 
examiner also found that there were limits with his ability 
to adapt to changes in his environment, and that he was not 
able to relate appropriately to coworkers and supervisors.

The veteran was subsequently awarded entitlement to 
disability benefits from SSA, effective March 3, 2001.  The 
primary diagnosis for which these benefits were awarded was 
degenerative joint disease of the right knee, and secondary 
diagnoses including PTSD, substance abuse, and depressive 
disorder.

In February 2003, a VA physician reviewed the claims file to 
address the issue of whether or not the veteran's alcohol 
abuse was related to his service-connected PTSD.  As to 
whether or not the veteran actually had an alcohol abuse 
disability, the physician concluded that the documentation 
available did not provide sufficient details as to length of 
use, frequency of use, negative consequences, or other 
factors that would allow him to make a reliable diagnoses of 
alcohol abuse or dependence.  As to the etiology of his 
alcohol abuse, the physician concluded that there was no 
evidence that his intermittent alcohol abuse was secondary to 
his PTSD.  In this regard, the physician noted examinations 
in 1991 and 1994 in which he was found to have polysubstance 
abuse, but he did not appear to be so distressed by his PTSD 
symptoms as to account for that abuse.  Furthermore, the 
examiner noted that the veteran had used stimulants such as 
cocaine and amphetamines, and that such drugs would be 
expected to exacerbate symptoms such as hyper-arousal, and 
would thus he highly aversive to the veteran.  The physician 
concluded that, overall, his alcohol abuse appeared to be 
part and parcel of his history of polysubstance abuse, 
independent of any PTSD issues.  The physician added that 
there was also no documented evidence that the PTSD symptoms 
were worsened as a result of the alcohol abuse.

Thereafter, in August 2003, the veteran underwent another VA 
psychiatric examination.  The examining psychiatrist noted 
that the veteran's most recent visit with a psychiatrist had 
been on March 18, 2003, and that the veteran had been found 
to be unemployable at that time.  It was also noted that he 
had been seen for a counseling session on July 14, 2003, and 
was given a GAF score of 48 at that time.  During this 
examination, the veteran reported that he had worked part-
time approximately a year ago at a convenience store, and 
that he had tried to go back to work in February of this year 
but was only able to work for two weeks before his anxiety 
was too high and he quit.  The examiner concluded that a GAF 
score of 46 was warranted, which was indicative of serious 
symptomatology.  The examiner further concluded that the 
veteran's PTSD appeared to have increased somewhat in 
intensity, and that he was not able to maintain necessary 
interpersonal relating skills to be able to be gainfully 
employed.

III.  Increased evaluations for PTSD

As explained in the Introduction, in an April 2004 decision, 
the Board awarded a 100 percent schedular evaluation for 
PTSD, effective August 1, 2003.  This award was based on a 
determination that the August 2003 VA examination had shown 
the veteran's PTSD to be productive of total social and 
occupational impairment.  

Thus, the issue that remains on appeal is whether increased 
evaluations are warranted for the veteran's PTSD at any time 
from October 24, 1994, which is the effective date of the 
initial award of service connection, through July 31, 2003.  
During that period, the veteran has been assigned a 10 
percent rating, effective October 24, 1994; a 30 percent 
rating, effective November 7, 1996; a 50 percent rating, 
effective February 14, 1997; a 30 percent rating, effective 
from March 10, 1999; and a 70 percent rating, effective from 
June 20, 2001, to July 31, 2003.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  See Fenderson, supra.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.

The veteran's PTSD has been rated under Diagnostic Code (DC) 
9411.  By regulatory amendment effective November 7, 1996, 
substantive changes were made to that criteria, as set forth 
at 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695- 52702 
(1996).  In VAOPGCPREC 7-2003, the VA General Counsel (GC) 
held that in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Court overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991)(when a statute or regulation changes while a case 
involving the Government and a private party is pending, a 
court must apply whichever version of the law is more 
favorable to the private-party litigant.).  However, neither 
VAOPGCPREC 7-2 nor the holding in Kuzma prohibits the 
application of a prior regulation to the period on or after 
the effective date of a new regulation.  Thus, the rule that 
the veteran is entitled to the most favorable of the versions 
of a regulation that was revised during his appeal allows 
application of the prior versions of the applicable 
diagnostic codes to the period on or after the effective 
dates of the new regulations..

Before November 7, 1996, the VA criteria for evaluating PTSD 
provided ratings as follows:

100% - The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

70% - Ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

50% - Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

30% - Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On and after November 7, 1996, the criteria read as follows:

100% - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The Global Assessment of Functioning (GAF) Scale involves 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. A score of 
41-50 involves serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals) or serious impairment in social, 
occupational functioning (e.g., no friends, unable to keep a 
job).  A score of 51-60 involves moderate symptoms, such as 
flat affect and circumstantial speech, occasional panic 
attacks, or moderate difficulty in social or occupational 
functioning (e.g., few friends or conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

The Board will initially address the period prior to November 
7, 1996, which is the effective date of the change in 
regulations.  Having reviewed the record in this regard, the 
Board finds that the veteran's PTSD was manifested by a 
disability picture that more closely approximated that of a 
30 percent disability rating under the old criteria.  In 
essence, the Board believes that repeated psychiatric 
examination between October 1994 and November 1996 showed the 
veteran's PTSD to be manifested by definite impairment in his 
ability to establish or maintain effective relationships with 
people, with symptoms resulting in such reduction in 
flexibility, efficiency, and reliability levels so as to 
produce definite industrial impairment.

For example, the Board notes the report of the veteran's 
January 1994 VA examination, which revealed that he had been 
experiencing depression, sleep interruption, increased 
anxiety, self-pity, irritability, and decreased energy; he 
apparently found some relief with medication.  Similar 
symptoms were reported during the subsequent September 1995 
VA examination, and at that time he also described decreased 
participation in activities, feelings of detachment, and a 
decreased sense of future.  The examining psychiatrist 
specifically concluded that the veteran's symptoms interfered 
with both his work and social relationships.  

Subsequent treatment records show that he continued to report 
symptoms of depression, anxiety, and irritability throughout 
1995 and 1996, and, in August 1996, he also reported 
increased tension and nightmares due to current stressors in 
his life.  The Board has also considered the March 1996 
letter from his employer, which showed that the veteran had 
been able to continue working, but that he had experienced 
problems at work due to mood swings and nervousness when 
dealing with employees and clients.  The employer also 
reported that the veteran required time off to attend medical 
appointments, including his psychological therapy.

In light of this record, and particularly in light of the 
conclusion of the September 1995 VA examiner, the Board finds 
that the veteran's PTSD was shown to be manifested by 
definite impairment social and industrial impairment between 
October 1994 and November 1996.  Thus, the criteria for a 30 
percent rating under the old version of DC 9411 have been 
met.

The Board further concludes, however, that the preponderance 
of the evidence is against granting an evaluation in excess 
of 30 percent under the old criteria for that period.  In 
this regard, the Board notes that, although the veteran's 
disability clearly resulted in some industrial impairment, so 
as to amount to "definite" impairment under DC 9411, he was 
nevertheless able to maintain full-time employment in the 
same job for the entire period between October 1994 and 1996.  
In fact, while the veteran sometimes reported stressful 
experiences on the job during this period, there were also 
occasions in which he reported enjoying his employment at the 
greenhouse.  Thus, the Board finds that the PTSD symptoms are 
not shown to have resulted in considerable industrial 
impairment during the period from October 1994 to November 
1996 so as to warrant a 50 percent rating or greater under 
the old criteria of DC 9411.

Furthermore, although the veteran reported family problems on 
a number of occasions during this period, the record reflects 
that he remained married throughout, and was able to maintain 
relationships with his two daughters at that time.  In 
addition, he referred to decreased activities during several 
examinations, and avoiding crowds, but, in May 1996, he 
specifically acknowledged still engaging in some social 
activities and he reported being generally satisfied with his 
life.  Thus, while the veteran's PTSD symptoms appeared to 
more closely approximate that of definite impairment in 
maintaining effective and favorable relationships with 
people, the Board concludes that the preponderance of the 
evidence is against finding that his symptoms were manifested 
by considerable impairment so as to warrant a 50 percent 
rating or greater under the old criteria of DC 9411.

The Board has considered the veteran's treatment records 
dated prior to October 1994, which include VA examinations 
dated in April 1991 and August 1992.  However, the Board 
believes that the medical evidence during the several years 
prior to 1994 does not suggest that his symptomatology 
resulted in more than definite impairment in social or 
industrial functioning.  For example, in April 1991, the 
veteran was noted to be experiencing adjustment problems 
following two years of incarceration but the examiner 
specifically concluded that he had profited from treatment, 
and that his symptoms had improved to a degree that he no 
longer met the criteria for a diagnosis of PTSD.  Thereafter, 
during the August 1992 VA examination, he referred to having 
some suicidal thoughts, but his overall symptomatology was 
similar to that reported during his January 1994 examination.  
Moreover, the reported of suicidal thoughts during that 
examination appears to be isolated, and no similar reports 
were made during subsequent examinations or therapy sessions.  
Consequently, the Board believes that the medical evidence of 
record during the several years prior to October 1994 also 
supports a finding that his PTSD was manifested by no more 
than definite impairment in social and industrial functioning 
between October 1994 and November 1996.

The Board will next turn to the period from November 7, 1996, 
to March 1999.  As noted, a noted the veteran has been 
assigned a 30 percent rating, effective November 7, 1996; and 
a 50 percent rating, effective February 14, 1997, through 
March 9, 1999.

However, having reviewed the record, the Board finds that the 
manifestations of the veteran's PTSD more closely approximate 
the criteria for a 50 percent rating under the new version of 
DC 9411 for the entire period from November 1996 and March 
1999.  In particular, the Board finds that his PTSD was shown 
to be manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
disturbances of motivation and mood, impaired judgment, and 
difficulty in establishing effective work and social 
relationships.

For example, as noted in the March 1996 letter discussed 
above, the veteran's employer indicated that he was able to 
continue working, but that he had experienced problems at 
work due to difficulty interacting with coworkers and 
clients.  Treatment records in the latter part of 1996 show 
disturbances of motivation and mood in the form of recurring 
complaints of anxiety and depression.  In January 1997, it 
was noted that he had recently tolerated a change of 
employers well, but that he was experiencing depression due 
to increased problems in his family life.  Examination showed 
him to be moderately anxious and mildly depressed.  
Examination in February 1997 revealed similar symptoms, as 
well as difficulty maintaining concentration and mildly 
impaired judgment.  Treatment records dated later in June 
1997 revealed that the veteran experienced worsening 
depression following the death of friends.  The report of the 
November 1997 VA examination revealed findings of poor 
concentration, poor memory, and depressed mood.  A January 
1998 letter from his employee suggested that he generally 
worked well with others, but also noted that he had a 
tendency to be "disorderly" and that his productivity was 
barely acceptable.

Records throughout 1998 showed some fluctuation in the 
severity of his PTSD.  For example, his anxiety reportedly 
decreased in March 1998 after he found better employment, but 
he subsequently experienced increased stress following the 
death of his father later that year.  However, treatment 
records throughout that year continued to show evidence of 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective relationships.  He 
reported experienced increased stress in January 1999 
following the death of a friend, and his mood continued to be 
characterized as depressed.  

Therefore, despite the recurring fluctuations in the severity 
of his symptoms during the period from November 1996 to March 
1999, the Board finds that the overall level of his PTSD is 
shown to be consistent with that of occupational and social 
impairment with reduced reliability and productivity due to 
disturbances of motivation and mood, impaired judgment, and 
difficulty in establishing effective work and social 
relationships.

However, the Board further finds that the preponderance of 
the evidence is against granting an evaluation in excess of 
50 percent under the new criteria for the period from 
November 7, 1996, to March 9, 1999.  In particular, the Board 
notes that the examination reports and outpatient treatment 
records throughout this period show no evidence that his PTSD 
was manifested by symptoms such as suicidal ideation; 
obsessional rituals, speech that was intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
spatial disorientation; or neglect of personal appearance and 
hygiene.  Although he continued to report irritability and 
anger problems throughout this period, these symptoms were 
never shown to be so severe as to result in violence.  
Furthermore, while he experienced problems at work, he was 
nevertheless able to maintain full-time employment throughout 
this period.  

Records dated throughout that period also showed no evidence 
of persistent delusions of hallucinations, or grossly 
inappropriate behavior.  There is also no indication that he 
was ever in persistent danger of hurting himself or others; 
and never displayed an inability to perform activities of 
daily living, disorientation to time or place, or memory loss 
so severe as to result in an inability to recall facts such 
as the names of close relatives, his own occupation or his 
own name.

For the period from November 1996 to March 1999, the Board 
has considered whether applying the old criteria of DC 9411 
would allow for the assignment of a higher disability rating.  
However, as noted above, the veteran was able to maintain 
full-time employment throughout this period, and he was also 
able to maintain relationships with his wife and daughter.  
Although he was described as socially isolated, his was still 
able to interact with others in a productive manner as shown 
by the January 1998 performance evaluation in which he was 
described as generally being able to get along with others. 

The Board has considered the finding of the November 1997 VA 
examiner that the veteran's PTSD resulted in severe 
impairment.  However, the use of terminology such as "severe" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2006).  In this instance, although the examiner noted a 
finding of "severe" impairment, the examiner also assigned 
a GAF score of 55, which is consistent with only moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  The GAF score appears more consistent with the 
overall medical evidence of record during period, which shows 
that the veteran experienced primarily recurring anxiety and 
depressed mood, and some difficulty interacting with others.  
Consequently, the Board finds that the preponderance of the 
evidence shows that his PTSD was primarily manifested by no 
more than considerable impairment during the period from 
November 7, 1996 to March 9, 1999 so as to warrant no more 
than a 50 percent rating under the old criteria.

The Board will now turn to the period from March 10, 1999, to 
June 19, 2001, wherein the veteran's PTSD has been evaluated 
as 30 percent disabling.  In essence, it appears that the RO 
determined that the veteran's PTSD had improved during this 
period to the point that his symptomatology was consistent 
with a rating of no more than 30 percent under the applicable 
criteria.

Having reviewed the record, the Board agrees with the RO's 
conclusions through the period of September 26, 2000, and 
finds that the preponderance of the evidence is against 
granting an evaluation in excess of 30 percent during this 
period.  However, with respect to the period from September 
27, 2000, to June 19, 2001, the Board finds that the criteria 
for a 50 percent rating have been met.

In this regard, the Board notes the March 10, 1999, clinical 
note in which the veteran indicated that he was pleased to 
have gotten his driver's license back, that he was 
maintaining his sobriety, that he had a very busy work 
schedule, and that he was getting along well on his 
medication.  Examination showed that he was casually dressed, 
again wearing multiple Vietnam insignia, with adequate 
grooming.  The physician described his mood as less depressed 
and his thought processes as productive.

During the subsequently July 1999 examination, the veteran 
reported that he was still uncomfortable around other people, 
but he also indicated that he associated with other Vietnam 
veterans and enjoyed socializing with people with whom he 
felt comfortable.  He also described a broad range of 
interests, including fishing and working in his yard, and he 
maintained a comfortable and affectionate relationship with 
his wife, but he also acknowledged having continuing 
conflicts with his two daughters.  He described frequent 
difficulty sleeping, variable irritability and difficulty 
concentrating, and an increased startle response, but the 
examiner found that he demonstrated good memory, his abstract 
thinking was good, his insight was good to fair, and his 
judgment was intact.  The examiner concluded that the 
manifestations of PTSD were relatively mild, and that he was 
maintaining employment.

These findings appear consistent with the subsequent October 
1999 examination in which it was noted that the veteran had 
been working at the same job for about one year.  He 
described some decrease in interests but continued to work 
around the yard and on a computer.  The examiner noted that, 
when engaged in casual conversation, he demonstrated a wide 
range of interests.  He felt some detachment from others but 
was close to his daughters and had some other associations.  
The examiner provided diagnoses of PTSD, described as 
relatively mild, and alcohol dependence, mild by report.  The 
examiner also provided a GAF score of 55, and stated that the 
veteran was showing moderate difficulty in work and some 
dysfunctional behavior with his family due to drinking and 
increased irritability.

In short, the Boar finds these examination reports to be the 
most probative evidence as to the severity of the veteran's 
PTSD from March 1999 to September 27, 2000.  In essence, the 
record reflects that the veteran was generally shown to be 
functioning satisfactorily with occasional decrease in work 
efficiency and intermittent inability to perform occupational 
tasks due symptoms such as depressed mood and anxiety.  The 
preponderance of the evidence is against finding that his 
disability was manifested by considerable impairment so as to 
warrant a 50 percent rating under the old criteria, or by 
symptoms such as impaired judgment, or disturbances of 
motivation and mood, so as to warrant a 50 percent under the 
new criteria.

However, the Board finds that there is evidence of subsequent 
worsening of his disability in the form of the VA orthopedic 
note and a VA psychiatric note, both dated September 27, 
2000.  These notes reveal that he had been unable to work for 
two months due to leg pain, and that he had grown 
increasingly frustrated with the medical treatment he 
received from VA, and with the fact that his PTSD had been 
reduced.  At that time, the examiner assigned a GAF score of 
only 48, which is indicative of serious symptoms or serious 
impairment in social and occupational functioning.

Clinical notes dated over the next few months reveal 
increasing complaints of frustrating and irritability.  In a 
December 2000 note, it was indicated that the veteran was 
experiencing poor concentration, irritability, and anger 
outbursts.  Records throughout the period from September 27, 
2000, to July 19, 2001, reveal that the veteran's PTSD was 
manifested by recurring anxiety and depressed mood, poor 
concentration, and difficulty interacting with others.  In 
April 2001, an examiner noted a GAF score of 45, which is 
indicative of serious symptoms or serious impairment in 
social and occupational functioning.  The primary symptoms 
noted during this period were nightmares, depression, 
irritability, memory problems, poor concentration, and 
frustration.  However, the veteran also reported on several 
occasions that he was involved in various projects at home, 
and there were notations indicating that he was able to 
maintain some friendships despite his increased isolation.

In light of this record, the Board finds that the 
manifestations of the veteran's PTSD more closely approximate 
the criteria for a 50 percent rating under the new version of 
DC 9411 for the period from September 27, 2000, to June 19, 
2001.  

In short, the Board finds that the preponderance of the 
evidence is against granting an evaluation in excess of 30 
percent for the period from March 10, 1999 to September 27, 
2000, but that the evidence does support an increased rating 
of 50 percent as to the period from September 27, 2000, to 
June 19, 2001.

As to the first period from March 1999 to September 2000, the 
veteran's disability was not shown to be manifested by 
symptoms such as impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing effective work and social relationships so as 
to warrant a rating in excess of 30 percent under the new 
criteria.  It was also not shown to result in considerable 
industrial impairment or considerable impairment in his 
ability to establish or maintain effective or favorable 
relationships with people.

As to September 27, 2000, to June 19, 2001, the veteran's 
PTSD was shown to be manifested by symptoms such as impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing effective 
work and social relationships.  

However, it was not shown to be manifested by suicidal 
ideation; obsessional rituals; continuous panic or 
depression; impaired impulse control with periods of 
violence; neglect of personal appearance and hygiene; or a 
complete inability to establish and maintain effective 
relationships so as to warrant a higher rating of 70 percent 
under the new code.  Furthermore, although the veteran was 
assigned GAF scores ranging from 45 to 48 during this period, 
the Board finds that his PTSD was not shown to be manifested 
by severe impairment so as to warrant a 70 percent rating 
under the old criteria.  In essence, while the GAF score is 
probative evidence to be considered, the Board believes that 
it is just one factor, and that the overall degree of 
disability shown by the record is consistent with no more 
than a 50 percent rating.  For example, although the veteran 
experienced a worsening of his overall symptomatology, he 
also reported continuing to be involved in various projects 
at home, and was still able to maintain friendships despite 
his increased isolation.  Also, his unemployment was 
consistently attributed to his knee disability, and not his 
PTSD.

The Board recognizes that the veteran was awarded entitlement 
to disability benefits from SSA, effective March 3, 2001.  
However, the primary diagnosis for which these benefits were 
awarded was degenerative joint disease of the right knee, and 
PTSD was listed only as a secondary diagnosis.  Thus, the 
Board believes that the award of SSA benefits does not 
establish that the veteran was unemployable due to his PTSD 
as of March 3, 2001.  This is consistent with the medical 
evidence of record during this period, which, as noted, 
indicates that his unemployment was attributed to his knee 
disability.

Finally, the Board will turn to the period from June 20, 
2001, to July 31, 2003, wherein the veteran's PTSD has been 
found to be 70 percent disabling.  The record reflects that 
the RO chose June 20, 2001, as the date of increase because 
that date corresponds with a VA outpatient clinical record 
that showed a significant worsening of his symptomatology.  
Specifically, it showed that the veteran reported 
experiencing suicidal thoughts and auditory hallucinations.  
Although the veteran continued to periodically report 
suicidal thoughts over the next two years, the record 
reflects that auditory hallucinations were reported again in 
July 2001, but then apparently resolved with no further 
complaints reported at any time between June 2001 and July 
2003.

Thus, although persistent hallucinations are included among 
the criteria for a 100 percent rating under the new code, the 
Board finds that the preponderance of the evidence is against 
granting a 100 percent rating as of June 20, 2001, on that 
basis, as his auditory hallucinations were shown to be 
temporary and to have resolved.  Furthermore, although the 
veteran continued to periodically report suicidal thoughts, 
that symptom is already contemplated under the criteria for a 
70 percent rating.

The Board has considered whether the medical evidence of 
record otherwise supports the assignment of a 100 percent 
rating for the period from June 20, 2001, to July 31, 2003, 
under the new criteria.  However, the examinations reports 
and treatment records dated throughout that period are 
negative for any evidence that his PTSD was manifested by 
gross impairment in thought processes or communication, or by 
grossly inappropriate behavior.  There is also no evidence 
that he was in persistent danger of hurting self or others, 
or experienced disorientation to time or place; or that he 
experienced an inability to perform activities of daily 
living, maintain personal hygiene, or have trouble recalling 
the names of close relatives, his occupation or his own name.  
For these reasons, the preponderance of the evidence is 
against granting a 100 percent rating under the new criteria.

Furthermore, with respect to the old criteria, although the 
veteran did report being more isolated during this period, he 
was not shown to be so adversely affected by his PTSD as to 
result in virtual isolation in the community.  In this 
regard, the Board notes that he attempted to go to school in 
2001 and early 2002, and upon withdrawing in June 2002, 
reported to the VA examiner that he was actively looking for 
work and had just interviewed for a job.  During the 
subsequent December 2002 SSA examination, he reported that he 
had just left a job of three months.  Even during the 
subsequent August 2003 VA examination, he reported that he 
continued to speak to some of the other Vietnam veterans that 
he had come to know.  

In addition, the preponderance of the evidence is against 
finding that he experienced totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality during the period from June 2001 to July 2003.  
Although he did report auditory hallucinations in June 2001 
and July 2001, his PTSD was never manifested by a disability 
picture consistent with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  

The Board recognizes that, even if the veteran did not meet 
the specific symptoms set forth under either the new or old 
criteria for a 100 percent rating, such a rating would still 
be warranted if his PTSD was shown to result in total social 
or occupational impairment.  However, while it is clear that 
he did experience severe occupational impairment, such a 
degree of symptomatology is already contemplated by the 70 
percent rating.  Nevertheless, the June 2002 VA examiner 
specifically found that the veteran's PTSD did not render him 
unemployable.  Furthermore, although he was awarded SSA 
benefits, this was based primarily on impairment resulting 
from his knee disability.

Although the GAF scores assigned during this period did range 
from 41 to 50, which can be indicative of unemployability, 
such scores can also indicate serious symptoms that interfere 
but do not prevent employability.  In this instance, the June 
2002 VA examiner assigned a GAF score of 50, but nevertheless 
concluded that the veteran's PTSD did not render him 
unemployable.

In fact, it appears that the first medical opinion indicating 
that the veteran was unemployable directly due to the 
symptoms of his PTSD is the March 18, 2003, VA clinical note 
in which an examiner indicated that the chronicity of the 
veteran's symptoms had rendered him unemployable and he had 
been advised of that fact.

Consequently, the Board finds that the veteran's disability 
picture more closely approximates the criteria for a 100 
percent rating for the period beginning on and after March 
18, 2003.  38 C.F.R. § 4.7.  However, for the reasons 
discussed above, the Board further concludes that the 
preponderance of the evidence remains against granting an 
evaluation in excess of 70 percent from June 20, 2001, to 
March 17, 2003.  

In summary, for the reasons and bases set forth above, the 
Board concludes that the evidence supports the assignment of 
a 30 percent rating from October 24, 1994, to November 6, 
1996; a 50 percent rating from November 7, 1996, to March 9, 
1999; a 30 percent rating from March 10, 1999, to September 
26, 2000; a 50 percent rating from September 27, 2000, to 
June 19, 2001, and a 100 percent rating as of March 18, 2003.  
To this extent, the benefits sought on appeal are granted.  
However, the Board further concludes that the preponderance 
of the evidence is against granting evaluations in excess of 
30 percent from March 10, 1999, to September 26, 2000, or 70 
percent rating from June 20, 2001, to March 17, 2003.

IV.  Service connection for residuals of alcohol abuse 
(including hepatitis) and multiple substance abuse

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301.

The controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service, but no 
compensation shall be paid if the disability was the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With respect 
to alcohol and drug abuse, section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Public Law No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  See 38 U.S.C.A. § 1110.

Section 8052 also amended 38 U.S.C. § 105(a) to provide that, 
with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(n), 3.301 (2001).  

Here, the veteran argues that he developed drug and alcohol 
abuse secondary to service-connected PTSD, and that this 
abuse has led to various residual health problems, including 
hepatitis.

The corresponding regulations provide that alcohol abuse and 
drug abuse, unless they are a "secondary result" of an 
"organic disease or disability," are considered to be 
"willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. § 
3.301(c)(3).

In VAOPGCPREC 2-98, the VA General Counsel held that 38 
U.S.C.A. § 105(a), as amended by section 8052(a) of the OBRA, 
prohibits a grant of "direct service connection" for drug or 
alcohol abuse on the basis of incurrence or aggravation in 
line of duty during service.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
rehearing en banc denied, 268 F.3d 1340 (2001), the Court 
found that 38 U.S.C.A. § 1110 permits a veteran to receive 
compensation for an alcohol-abuse or drug-abuse disability 
acquired as secondary to, or as a symptom of, a veteran's 
service-connected disability.

According to the Fed. Cir., § 1110 precludes compensation 
only in two situations: (1) for primary alcohol abuse 
disabilities; and (2) for secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  The Court defined "primary" as meaning an alcohol 
abuse disability arising from voluntary and willful drinking 
to excess.

The Allen decision explicitly overruled prior decisions on 
this subject from the Court, including in particular Barela 
v. West, 11 Vet. App. 280 (1998).  (The Allen decision also 
appears to overrule, either in total or in part, two 
precedent opinions issued by the VA General Counsel, 
including VAOPGCPREC 2-98 and VAOPGCPREC 7- 99).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996

Having reviewed the complete record, the Board notes that 
numerous psychiatric and psychological evaluations conducted 
in regard to the veteran's service-connected PTSD reference 
his history of alcohol and substance abuse without the 
examiners directly commenting on the degree, if any, that the 
PTSD caused or aggravated that abuse.  For this reason, the 
Board finds the most probative evidence of record to be the 
opinion of the VA physician who reviewed the record in 
February 2003 solely for the purpose of determining whether 
the veteran's history of alcohol abuse was related to his 
service-connected PTSD.

At the outset of his report, the physician noted that the 
documentation available did not provide sufficient details as 
to length of use, frequency of use, negative consequences, or 
other factors that would allow him to make a reliable 
diagnosis of alcohol dependence.  However, as to the etiology 
of his alcohol abuse, the physician did specifically conclude 
that there was no evidence that his intermittent alcohol 
abuse was secondary to his PTSD.  

In this regard, the physician noted examinations in 1991 and 
1994 in which it was he was found to have polysubstance 
abuse, but he did not appear to be so distressed by his PTSD 
symptoms as to account for that abuse.  The examiner further 
noted that the veteran had used stimulants such as cocaine 
and amphetamines, and that such drugs would be expected to 
exacerbate symptoms such as hyper-arousal, and would thus be 
highly aversive to the veteran.  The physician concluded 
that, overall, his alcohol abuse appeared to be part and 
parcel of his history of polysubstance abuse, independent of 
any PTSD issues.  The physician also specifically concluded 
that there was also no documented evidence that the PTSD 
symptoms were worsened as a result of the alcohol abuse.

The Board notes that there is no medical opinion of record 
that specifically contradicts these findings.  As discussed 
above, numerous psychiatric and psychological examination 
reports reference his history of alcohol and substance abuse 
without the examiners directly commenting on the relationship 
between the veteran's PTSD and his history of alcohol and 
substance abuse.  Furthermore, there is, in fact, one opinion 
of record that supports the conclusions of the February 2003 
physician.  Specifically, the Board notes the June 2002 VA 
examination report in which the examiner also found that the 
veteran's PTSD did not cause or aggravate his alcohol 
problems.

Although the Board believes that the veteran is sincere in 
his belief that there is an etiological relationship between 
his alcohol and drug abuse, and his service-connected PTSD, 
as a layperson who is untrained in the field of medicine, the 
veteran himself is not competent to provide a medical opinion 
as to this matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
the residuals of alcohol abuse and substance abuse.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for the residuals of alcohol and substance 
abuse must be denied.

V.  Entitlement to SMC 

The veteran is seeking entitlement to special monthly 
compensation (SMC).  SMC  may be paid if a veteran has a 
single service-connected disability rated 100 percent and 
either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2006).

The record reflects that this claim was originally denied by 
the Board in the September 2000 decision on the basis that 
the veteran did not have a single service-connected 
disability rated as 100 percent disabling.  However, after 
the Board's September 2000 decision was vacated by the Court, 
the veteran's claims were remanded to the RO for additional 
development.  As discussed in detail above, the Board later 
awarded a 100 percent rating for the veteran's PTSD, 
effective August 1, 2003.  As a consequence of this decision, 
the 100 percent rating for PTSD is now effective March 18, 
2003.

Therefore, with respect to the period prior to March 18, 
2003, the Board finds that the basic criterion for 
entitlement to special monthly compensation pursuant to 38 
U.S.C.A. § 1114(s) is not met because the veteran still does 
not have a single disability rated as 100 percent disabling 
prior to that date.

As for the period on and after March 18, 2003, the Board 
notes that the veteran does have a single disability rated as 
100 percent disabling, but he does not have additional 
service-connected disability or disabilities ratable at 60 
percent or more.  

Furthermore, the record does not show that the veteran is 
permanently housebound by reason of service-connected 
disabilities, or that he has ever been in need of regular aid 
and attendance.  In this regard, the Board notes that SMC is 
also payable to a veteran who is, as a result of his service-
connected disabilities, so helpless as to need or require the 
regular aid and attendance of another person.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b)(3) (2006).  A veteran will be 
considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c) (2006).

Although the veteran has been shown to be unemployable since 
March 2003, the Board notes that subsequent outpatient 
treatment records dated in October 2003 reflect that the 
veteran had just returned from a trip to Tennessee at that 
time.  Although he reported that physical complaints 
disrupted that trip, which were later specified to be 
gastrointestinal in nature, it is clear from treatment 
records dated around that period that the veteran's service-
connected PTSD and chloracne (rated as 10 percent disabling) 
had not rendered the veteran permanently housebound.  These 
records reflect that, although the veteran is shown to be 
unemployable as of March 2003, he has continued to regular 
attend therapy sessions and to seek other treatment at a VA 
facility since that time, and these records also reference 
that veteran continued to engage in other activities, such as 
gardening and spending time with other veterans socially.

In short, the medical evidence of record clearly shows that 
the veteran's PTSD and chloracne have not resulted his being 
permanently housebound or in need of regular aid and 
attendance.  Thus, the Board finds that the preponderance of 
the evidence is against the claim.

VI.  Entitlement to a TDIU prior to August 1, 2003

At the outset of this discussion, the Board notes that the 
issue on appeal has been characterized as entitlement to a 
TDIU prior to August 1, 2003, because the veteran was awarded 
a 100 percent rating for PTSD as of that date.  Thus, the 
claim for a TDIU became moot as of that date.

Because the veteran has now been awarded a 100 percent rating 
beginning March 18, 2003, for his service-connected PTSD, the 
claim for a TDIU is now moot as of that date.  Thus, the 
Board will consider whether a TDIU is warranted at any time 
prior to March 18, 2003.

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2006).

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual 
unemployability, "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to impairment 
caused by non-service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

The record reflects that service connection has been 
established for chloracne and a 10 percent rating has been 
assigned for that disability from August 27, 2003.  However, 
because the effective date of this disability is not until 
August 2003, the Board notes that it cannot be considered in 
determining whether a TDIU was warranted prior to March 18, 
2003.

The only other service-connected disability is the veteran's 
PTSD, which has been rated as 30 percent disabling from 
October 24, 1994, to November 6, 1996; 50 percent disabling 
from November 7, 1996, to March 9, 1999; 30 percent 
disability from March 10, 1999, to September 26, 2001; 50 
percent disabling from September 27, 2000, to June 19, 2001; 
70 percent disabling from June 20, 2001, to March 17, 2003, 
and 100 percent rating disabling as of March 18, 2003.

Thus, prior to June 20, 2001, the veteran did not meet the 
schedule requirements of 38 C.F.R. § 4.16 because he did not 
have one disability rated as 60 percent or more; or two or 
more service-connected disabilities with a combined rating of 
at least 70 percent.  Nevertheless, the veteran's case can be 
submitted for extraschedular consideration for the period 
prior to June 20, 2001, if the evidence showed that he was 
unable to secure and follow a substantially gainful 
occupation by reason of his service-connected PTSD.

However, the record reflects that the veteran was able to 
maintain full-time employment at a greenhouse through at 
least January 1997.  It appears that the greenhouse changed 
ownership in 1996, and that he began to experience more 
problems at work, which culminated in his leaving that job at 
some point after January 1997.  Throughout the period from 
1997 to 2001, VA medical record reveals instances in which 
the veteran reported changing jobs or being unemployed, but 
it appears that the majority of records contain references to 
the veteran continuing to maintain employment.  For example, 
VA medical records dated in February 1997, June 1997, October 
1997, March 1998, January 1999, and March 1999, July 1999, 
and October 1999 all contain references to the veteran 
maintaining employment.  In fact, it appears that the first 
instance of the veteran experiencing long-term unemployment 
was when he reported in June 2001 that he had been told to 
stop working due to his knee disability.  

Consequently, the Board finds that the preponderance of the 
evidence is against finding that the veteran was unable to 
obtain or maintain employment during the period from 1994 to 
June 2001.  While the veteran's PTSD certainly caused 
problems on the job, as shown by the employer statements 
associated with the record, the Board notes that the 30 
percent and 50 percent ratings assigned during that period 
are a recognition of some impairment in industrial capacity.  
Therefore, the Board finds that referral of the claim for 
extraschedular consideration prior to June 2001 is not 
necessary.

As to the period on and after June 20, 2001, the veteran does 
meet the schedule requirements of 38 C.F.R. § 4.16.  Thus, a 
TDIU would clearly be warranted so long as he was shown to be 
unable to obtain or maintain employment due to his PTSD.

In this regard, the Board notes that the June 2002 VA 
examiner considered the fact that the veteran had been forced 
to withdraw from the college he had been attending that year 
after failing his classes.  Nevertheless, the examiner 
specifically found that the veteran's PTSD did not render him 
unemployable.  Furthermore, although he was awarded SSA 
benefits in 2002, this was based primarily on impairment 
resulting from his knee disability.  PTSD was noted as one of 
the disabilities that combined to render him unemployment, 
but it was listed only as a secondary diagnosis, and the knee 
disability was listed as the primary one.

As discussed above, the Board has considered that the GAF 
scores assigned during this period ranged from 41 to 50, 
which can be indicative of unemployability.  However, such 
scores can also indicate serious symptoms that interfere but 
do not prevent employability.  In this instance, the June 
2002 VA examiner assigned a GAF score of 50, but nevertheless 
concluded that the veteran's PTSD did not render him 
unemployable.  The Board finds this specific finding to be 
more probative than the GAF scores noted between July 2001 
and March 2003, as none of those examiners indicated that the 
GAF score they assigned was intended to be indicative of an 
inability to work.

The Board notes that there are no contrary medical opinions 
of record during this period indicating that the veteran had 
become unable to work due to his PTSD prior to March 2003.  
Thus, the Board finds the opinion of the June 2002 VA 
examiner to be the most probative evidence of record for that 
period.

In summary, while the veteran contends that he was unable to 
work due his service-connected PTSD prior to March 18, 2003, 
the medical documentation of record does not indicate that 
the veteran's PTSD would preclude all forms of substantially 
gainful employment prior to that date, and the benefit sought 
on appeal is denied.




ORDER

Increased ratings of 30 percent rating from October 24, 1994, 
to November 6, 1996; 50 percent from November 7, 1996, to 
March 9, 1999; 50 percent from September 27, 2000, to June 
19, 2001; and 100 percent from March 18, 2003, are granted 
for the service-connected PTSD, subject to subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Evaluations for PTSD in excess of a 30 percent rating from 
March 10, 1999, to September 26, 2000, or 70 percent rating 
from June 20, 2001, to March 17, 2003, are denied.

Entitlement to service connection for residuals of alcohol 
abuse (including hepatitis) and for residuals of multiple 
substance abuse as secondary to service connected PTSD, is 
denied.

Entitlement to special monthly compensation (SMC) is denied.

Entitlement to a TDIU due to service-connected disability 
from March 18, 2003, to August 1, 2003, is moot.

Entitlement to a TDIU prior to March 18, 2003, is denied.



______________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


